Mr. Justice White,
dissenting.
I dissent from the denial of certiorari and would vote to grant the petition to resolve the conflict in the decided cases. It is apparent that some federal courts would have entertained petitioner’s 42 U. S. C. § 1983 action, see Strader v. Troy, 571 F. 2d 1263 (CA4 1978); Shipp v. Todd, 568 F. 2d 133 (CA9 *9081978) (per curiam); Pueschel v. Leuba, 383 F. Supp. 576 (Conn. 1974), while another, like the court below, would not. Cavett v. Ellis, 578 F. 2d 567 (CA5 1978).